Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 1 of 33 PageID #: 32




                          EXHIBIT 2
                     Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 2 of 33 PageID #: 33




                                   Netgear devices implementing MU-MIMO (including but not limited to Netgear Wireless Access
          US7512096B2               Points, Netgear WiFi Routers, Netgear WiFi Mesh Systems, Netgear Whole Home Mesh WiFi,
                                          Netgear Cable Modem Routers, Netgear 4G WiFi Routers) (The Accused Products)
1pre. A method for
                                   The accused products practice a method for communicating data over a network between an access point
communicating data over a
                                   having a first and a second antenna and a first and a second mobile station.
network between an access point
having a first and a second
                                   Netgear provides access points to establish a network with mobile devices (or mobile stations). For
antenna and a first and a second
                                   example, Netgear provides WAC740 4x4 Wave 2 Access Point, which supports the 802.11ac wireless
mobile station, the method
                                   standard. The AP also provides support for Multi-User MIMO. See Fig. 1.
comprising:
                                                                        Citation 1: About WAC740




                                                                 1
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 3 of 33 PageID #: 34




                                                               Fig. 1

              Source: https://www.netgear.com/business/wifi/access-points/wac740, Page 1, Last accessed June 22,
                                                          2021, Exhibit A

             As an example, WAC740 AP provides wireless coverage with 4 streams of data through optimized 4x4
             internal antennas (i.e., first and second antenna) for receiving and transmitting. The AP allows multiple
             AP to clients (mobile station) network transmissions. The AP uses Multi User-Multiple Input Multiple
             Output (MU-MIMO) technology to deliver data to multiple clients simultaneously over the network. In
             this manner, the access point forms a network connection with at least a first and a second mobile station.
             See Fig. 2 and Fig. 3.


                                                 Citation 2: Product highlights




                                            2
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 4 of 33 PageID #: 35




                                                           Fig. 2

              Source: https://www.netgear.com/images/datasheet/wireless/WAC740.pdf, Page 1, Last accessed June
                                                    22, 2021, Exhibit B

                                               Citation 3: Product highlights




                                                           Fig. 3




                                         3
                     Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 5 of 33 PageID #: 36




                                      Source: https://kb.netgear.com/31309/What-is-MU-MIMO-and-how-can-this-technology-be-useful-in-
                                                            my-network, Page 1, Last accessed June 22, 2021, Exhibit H

1a. weighting a first data at said    The method practiced by the accused products comprise of weighting the first data at the said access
access point to transmit said first   point to transmit said first data using said first and second antennas so that said first mobile station only
data using said first and second      receives said first data and weighting a second data at the said access point to transmit said second data
antennas so that said first mobile    using said first and second antennas so that said second mobile station only receives said second data.
station only receives said first
data; and                             The WAC740 AP uses explicit beamforming techniques as defined by the 802.11ac standard. By
                                      implementing Explicit feedback (i.e., Explicit beamforming), the accused products use the Channel
1b. weighting a second data at        Information or steering feedback received from the mobile stations to compute transmit steering vectors
said access point to transmit said    (i.e., steering matrix). See Fig. 4 and Fig. 5.
second data using said first and
second antennas so that said          The steering matrix (e.g., weighting information) is determined/calculated by the beamformer (i.e., the
second mobile station only            accused products) based on the CSI feedback provided by the beamformee (i.e., client/mobile stations).
receives said second data;            Mathematically, a steering matrix describes the ability to steer the signals in the beamforming technique.
                                      The steering matrix is then applied to the data before transmission to ensure that the data reaches a
                                      particular receiver. See Fig. 6 and Fig. 7.


                                                                         Citation 4: Explicit beamforming




                                                                     4
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 6 of 33 PageID #: 37




                                                        Fig. 4

                 Source: https://www.netgear.com/images/Products/Wireless/BusinessWireless/WAC740/NG-
                        WAC740-802_11-FAQ.pdf, Page 2, Last accessed June 22, 2021, Exhibit C




                                           Citation 5: About Beamforming




                                       5
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 7 of 33 PageID #: 38




                                                          Fig. 5

                Source: https://kb.netgear.com/23503/Beamforming-FAQs, Page 1, Last accessed June 22, 2021,
                                                         Exhibit E




                                         6
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 8 of 33 PageID #: 39




                          Citation 6: Transmit beamforming - Implicit mode and Explicit mode




                                                           Fig. 6

             Source: https://ieeexplore.ieee.org/servlet/opac?punumber=7797533, Page 192, Last accessed June 22,
                                                      2021, Exhibit K


                                         Citation 7: Beamforming steering matrix




                                         7
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 9 of 33 PageID #: 40




                                                               Fig. 7

              Source: https://ieeexplore.ieee.org/servlet/opac?punumber=7797533, Page 36, Last accessed June 22,
                                                          2021, Exhibit K


             The accused products transmit data to multiple stations (i.e., at least the first mobile station and second
             mobile station) using MU-MIMO and the corresponding beamforming technique. Explicit beamforming
             requires CSI to calculate the steering matrix. The accused products use the channel sounding process to
             perform the channel estimation (i.e., collect CSI information).


             During the channel sounding process, the accused products (i.e., beamformer) send a Null Data Packet
             (NDP) Announcement frame to the mobile stations (i.e., beamformee). The stations provide a feedback
             matrix (i.e., CSI feedback) in response to the NDP frame. The accused products use the feedback matrix
             (i.e., including CSI for a wireless channel) to calculate a steering matrix (e.g., weighting information).
             See Fig. 8 - Fig. 10.


                          Citation 8: Requirement of Channel measurement procedure in 802.11ac




                                                               Fig. 8




                                            8
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 10 of 33 PageID #: 41




                                 Source: https://learning.oreilly.com/library/view/80211ac-a-
                 survival/9781449357702/ch04.html#id246067, Page 83, Last accessed June 22, 2021, Exhibit F


                                         Citation 9: Channel Sounding Procedure




                                                            Fig. 9
                                 Source: https://learning.oreilly.com/library/view/80211ac-a-
                 survival/9781449357702/ch04.html#id246067, Page 84, Last accessed June 22, 2021, Exhibit F




                                         9
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 11 of 33 PageID #: 42




                                           Citation 10: Channel Sounding Procedure




                                                              Fig. 10
              Source: https://ieeexplore.ieee.org/document/6328529, Page 2, Last accessed June 22, 2021, Exhibit I


              As an example, the AP (e.g., WAC70) is connected to two mobile stations (Ma and Mb). Initially, the
              AP uses the channel sounding procedure with Ma to obtain the CSI feedback for the wireless channel
              between AP and Ma (i.e., first wireless channel). Based on the CSI received, the AP estimates/calculates



                                           10
                    Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 12 of 33 PageID #: 43




                                      the steering matrix (i.e., weighting information) to steer the beam towards Ma so that the first data is
                                      received only by Ma. Further, the AP applies the steering matrix (e.g., weighting information) to the
                                      first data and transmits it to Ma by beamforming via the antennas (i.e., first and second antennas). A
                                      similar procedure is followed simultaneously to transmit the data to Mb.


                                      Fig. 11 shows that the steering matrix (e.g., weighting information) is applied to transmission data.


                                                          Citation 11: Steering matrix (weighting) applied to the data




                                                                                       Fig. 11
                                                            Source: https://learning.oreilly.com/library/view/80211ac-a-
                                         survival/9781449357702/ch04.html#id246067, Page 84, Last accessed June 22, 2021, Exhibit F


1c. increasing a first data rate of   The method practiced by the accused products comprises increasing a first data rate of transmission of
transmission of said first data and   said first data and a second data rate of transmission of said second data using a single carrier frequency
a second data rate of transmission    in a radio frequency communication based on a transmission protocol.
of said second data using a single
carrier frequency in a radio          The WAC740 AP supports MU-MIMO beamforming to transmit data to multiple clients simultaneously
frequency communication based         when the clients require more throughput and all the clients connected to the AP support MU-MIMO,
on a transmission protocol;           the network switch to MU-MIMO beamforming.




                                                                    11
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 13 of 33 PageID #: 44




              MU-MIMO beamforming provides features such as higher throughput (i.e., data transmission rate) as
              compared to SU-MIMO. The MU-MIMO beamforming may take place over a single carrier radio
              frequency, e.g., 5 GHz. In this manner, the AP increase data rates (or first and second data rates) for
              clients by increasing throughputs using a single carrier frequency. See Fig. 12 - Fig. 15.


                                           Citation 12: Operable frequency channels




                                           12
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 14 of 33 PageID #: 45




                                                          Fig. 12

              Source: https://www.netgear.com/images/datasheet/wireless/WAC740.pdf, Page 1, Last accessed June
                                                    22, 2021, Exhibit B

                                          Citation 13: MU-MIMO vs SU-MIMO




                                                          Fig. 13

              Source: https://kb.netgear.com/31309/What-is-MU-MIMO-and-how-can-this-technology-be-useful-in-
                                 my-network, Page 1, Last accessed June 22, 2021, Exhibit H




                                         13
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 15 of 33 PageID #: 46




                                         Citation 14: MU-MIMO vs SU-MIMO




                                                        Fig. 14

                Source: https://www.youtube.com/watch?v=AsOp6_R_q54, [Time 1:13], Last Accessed June 22,
                                                    2021, Exhibit G



                                       14
                   Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 16 of 33 PageID #: 47




                                                                   Citation 15: MU-MIMO vs SU-MIMO




                                                                                    Fig. 15

                                     Source: https://www.smallnetbuilder.com/wireless/wireless-features/32725-why-youll-want-mu-mimo,
                                                                Page 1, Last accessed June 22, 2021, Exhibit J

1d. discriminating transmissions     The method practiced by the accused products comprises discriminating transmissions of said first and
of said first and said second data   said second data on a downlink in said radio frequency communication based on a spatial dimension.
on a downlink in said radio
frequency communication based        The set of active STAs is grouped in spatially compatible groups, which can be served by MU-MIMO,
on a spatial dimension;              where each group consists of a set of active STAs which can be separated in the space domain (spatial



                                                                 15
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 17 of 33 PageID #: 48




              dimension). Accordingly, the first and second data corresponds to the first and second groups. See Fig.
              16.


                                           Citation 16: Spatially compatible groups




                                                             Fig. 16

              Source: https://ieeexplore.ieee.org/document/7416948, Page 2, Last accessed June 22, 2021, Exhibit D




                                           16
                   Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 18 of 33 PageID #: 49




1e. applying a space division          The method practiced by the accused products comprises applying a space division multiple access based
multiple access based on said          on said transmission protocol to said transmissions to transmit said first and said second data
transmission protocol to said          substantially concurrently from the said access point to said first and second mobile stations.
transmissions to transmit said first
and said second data substantially     MU-MIMO is also known as Space Division Multiple Access (SDMA) where the transmitter can send
concurrently from said access          different signals simultaneously towards multiple users (e.g., mobile stations) without causing
point to said first and second         interference by using the transmit beams. For example, beam associated with first and second data is
mobile stations, respectively;         directed towards first and second mobile stations, respectively. See Fig. 17 and Fig. 18.




                                                                     17
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 19 of 33 PageID #: 50




                                                 Citation 17: Sending Beams




                                                            Fig. 17

              Source: https://ieeexplore.ieee.org/document/7416948, Page 2, Last accessed June 22, 2021, Exhibit D




                                          18
                    Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 20 of 33 PageID #: 51




                                                                     Citation 18: Spatially compatible groups




                                                                                        Fig. 18

                                      Source: https://ieeexplore.ieee.org/document/7416948, Page 2, Last accessed June 22, 2021, Exhibit D

1f. defining at least one of said     The method practiced by the accused products comprises defining at least one of the said access points,
access point, said first and second   said first and second mobile stations, and said downlink at least in part by the Institute of Electrical and
mobile stations, and said             Electronics Engineers (IEEE) 802.11 standard to establish said network including a wireless local area
downlink at least in part by          network.
Institute of Electrical and
Electronics Engineers (IEEE)


                                                                    19
                   Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 21 of 33 PageID #: 52




802.11 standard to establish said    The WAC740 works on the Institute of Electrical and Electronics Engineers 802.11ac wifi standard.
network including a wireless local   The standard defines a wireless infrastructure network consisting of multiple APs with overlapping cells
area network;                        involving the downlink process. See Fig. 19 - Fig. 21.




                                                                         Citation 19: About WAC740




                                                                                     Fig. 19

                                     Source: https://www.netgear.com/business/wifi/access-points/wac740, Page 1, Last accessed June 22,
                                                                                2021, Exhibit A




                                                                  20
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 22 of 33 PageID #: 53




                                               Citation 20: System infrastructure




                                                             Fig. 20

              Source: https://ieeexplore.ieee.org/document/7416948, Page 2, Last accessed June 22, 2021, Exhibit D

              The set of active STAs (includes first and second mobile stations) corresponding to each cell (AP) are
              grouped in spatially compatible groups and are served by the multiple user MIMO. See Fig. 21.


                                           Citation 21: Access points in the network




                                                             Fig. 21




                                          21
                    Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 23 of 33 PageID #: 54




                                    Source: https://ieeexplore.ieee.org/document/7416948, Page 1, Last accessed June 22, 2021, Exhibit D

1g. coupling said access point to   The method practiced by the accused products comprises coupling said access point to said first and
said first and second mobile        second mobile stations through said wireless local area network.
stations through said wireless
local area network;                 An AP serves the active STAs (i.e., first and second mobile stations) through the wireless infrastructure
                                    network. See Fig. 22.


                                                                    Citation 22: STAs and AP are coupled




                                                                                      Fig. 22

                                    Source: https://ieeexplore.ieee.org/document/7416948, Page 2, Last accessed June 22, 2021, Exhibit D

1h. estimating a first radio        The method practiced by the accused products comprises estimating a first radio channel from said
channel from said access point to   access point to said first mobile station over a pilot interval and estimating a second radio channel from
said first mobile station over a    the said access point to the said second mobile station over said pilot interval.
pilot interval;




                                                                  22
                       Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 24 of 33 PageID #: 55




                                     The APs estimate radio channels to transmit data simultaneously to multiple stations (or, first mobile
1i. And estimating a second radio    station and second mobile station) during MU-MIMO. The AP uses the channel sounding process to
channel from said access point to    perform this estimation. During the channel sounding process, the AP sends a Null Data Packet (NDP)
said second mobile station over      Announcement frame to the stations. The stations provide their beamforming matrices in response to
said pilot interval.                 the NDP frame. This matrix data is used for channel estimation. The channel sounding process is
                                     performed frequently over channel sounding interval (e.g., pilot interval. See Fig. 23 - Fig. 26.


                                     Fig. 23 shows that pilot carriers are used for channel tuning operations, including channel estimation
                                     and synchronization.
                                                            Citation 23: Channel sounding process in MU-MIMO




                                                                                      Fig. 23

                                       Source: https://www.oreilly.com/library/view/80211ac-a-survival/9781449357702/, Page 31, Last
                                                                        accessed June 22, 2021, Exhibit F




                                                                  23
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 25 of 33 PageID #: 56




                                   Citation 24: Channel sounding process in MU-MIMO




                                                            Fig. 24

              Source: https://ieeexplore.ieee.org/document/6328529, Page 2, Last accessed June 22, 2021, Exhibit I




                                          24
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 26 of 33 PageID #: 57




                                   Citation 25: Channel sounding process in MU-MIMO




                                                            Fig. 25

              Source: https://ieeexplore.ieee.org/document/6328529, Page 2, Last accessed June 22, 2021, Exhibit I




                                          25
                   Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 27 of 33 PageID #: 58




                                                         Citation 26: Channel sounding process in MU-MIMO




                                                                                   Fig. 26

                                  Source: https://ieeexplore.ieee.org/document/6328529, Page 2, Last accessed June 22, 2021, Exhibit I


2pre. A method, as set forth      The method practiced by the accused products comprises initializing said transmission protocol before
in claim 1, further comprising:   starting said transmissions of said first and second data over said downlink.




                                                               26
                   Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 28 of 33 PageID #: 59




2a. initializing said transmission   As an example, the WAC740 AP implements 802.11ac standard. Prior to transferring data to the mobile
protocol before starting said        stations over the downlink using beamforming, the AP initializes (e.g., performs channel calibration)
transmissions of said first and      the transmission protocol. See Fig. 27.
second data over said downlink.
                                                                       Citation 27: Beamforming Process




                                                                                     Fig. 27
                                       Source: https://www.oreilly.com/library/view/80211ac-a-survival/9781449357702/, Page 81, Last
                                                                        accessed June 22, 2021, Exhibit F
                                     As shown in Fig. 28, the accused products (e.g., WAC740 AP) uses the channel calibration procedures,
                                     called “channel sounding” to determine how to radiate energy in the preferred direction.




                                                                  27
Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 29 of 33 PageID #: 60




                                                Citation 28: Channel Sounding




                                                             Fig. 28
                Source: https://www.oreilly.com/library/view/80211ac-a-survival/9781449357702/, Page 83, Last
                                                accessed June 22, 2021, Exhibit F


              The AP initializes the transmission protocol (e.g., manages access to the network medium). For
              example, the initiator (e.g., AP) can send CTS and data frames to the responder (e.g., mobile station)
              and receive an ACK frame. See Fig. 29.
                                       Citation 29: Managing Access using CTS frame




                                                             Fig. 29
                Source: https://www.oreilly.com/library/view/80211ac-a-survival/9781449357702/, Page 68, Last
                                                accessed June 22, 2021, Exhibit F




                                          28
                   Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 30 of 33 PageID #: 61




3pre. A method, as set forth         The accused products practice a method, wherein initializing said transmission protocol further
in claim 2, wherein initializing     comprises exchanging one or more protocol data units and one or more acknowledgement frames
said transmission protocol further   between said access point and said first mobile station and said second mobile station.
comprising:
                                     As an example, the WAC740 AP implements 802.11ac standard. The AP initializes the transmission
3a. exchanging one or more           protocol (e.g., manages access to the network medium). The initiator (e.g., AP) can send CTS and data
protocol data units and one or       frames (e.g., protocol data units) to the responder (e.g., mobile station) and receive an ACK frame (e.g.,
more acknowledgement frames          acknowledgement frame). See Fig. 30.
between said access point and said
first mobile station and said                                  Citation 30: Managing Access using CTS frame
second mobile station.




                                                                                      Fig. 30
                                       Source: https://www.oreilly.com/library/view/80211ac-a-survival/9781449357702/, Page 68, Last
                                                                        accessed June 22, 2021, Exhibit F


                                     The AP and the multiple mobile stations (e.g., STA 1, STA 2, and STA 3) can also exchange Block
                                     Acknowledgement Requests (BAR) (e.g., protocol data units) and Block ACK frames (e.g.,
                                     acknowledgement frames). See Fig. 31.


                                                                   29
                   Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 31 of 33 PageID #: 62




                                                             Citation 31: Acknowledgement in MU-MIMO




                                                                                  Fig. 31
                                    Source: https://www.oreilly.com/library/view/80211ac-a-survival/9781449357702/, Page 102, Last
                                                                     accessed June 22, 2021, Exhibit F


10pre. A method, as set forth     The method practiced by the accused products comprise using a time division multiple access protocol
in claim 3, further comprising:   to partition a radio resource including a channel across a space division multiple access mode and a non-
                                  space division multiple access mode of said access point, and reserving a portion of said channel for a




                                                               30
                     Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 32 of 33 PageID #: 63




10a. using a time division           transmission based on said space division multiple access protocol in said space division multiple access
multiple access protocol to          mode of said access point.
partition a radio resource
including a channel across a space   Upon information and belief, by way of an example, the channel resources can be partitioned by using
division multiple access mode and    a time division multiple access protocol. The channel resources can be partitioned into a space division
a non-space division multiple        multiple access mode (e.g., MU-MIMO) and a non-space division multiple access mode (e.g., SU-
access mode of said access point;    MIMO).
and
                                     In an exemplary scenario, the accused products (for example, the WAC740 AP) can communicate with
10b. reserving a portion of said     4 mobile devices (STAs 1-4), where two mobile devices (STA 1 & 2) support MU-MIMO and two
channel for a transmission based     mobile devices (STA 3 & 4) only support SU-MIMO. WAC740 AP can partition the channel into two
on said space division multiple      time slots using TDMA protocol. WAC740 AP can reserve a first time slot of the channel for MU-
access protocol in said space        MIMO and the second time slot for SU-MIMO. WAC740 AP can then communicate with mobile
division multiple access mode of     stations supporting MU-MIMO (i.e., STA 1 & 2) on the channel during the first reservation interval.
said access point.                   During the second reservation interval, the channel is reserved for SU-MIMO, and the WAC740 AP can
                                     communicate with mobile stations supporting only SU-MIMO (i.e., STA 3 & 4).




                                                                  31
                           Case 1:21-cv-01117-UNA Document 1-2 Filed 07/30/21 Page 33 of 33 PageID #: 64




                                                            References Cited

Exhibit(s)   Description                             Link

Exhibit A    WAC740 4 x 4 Wave 2 Wireless-AC         https://www.netgear.com/business/wifi/access-points/wac740
Exhibit B    Premium 4x4 Dual Band 802.11ac Wave     https://www.netgear.com/images/datasheet/wireless/WAC740.pdf
             2 Access Point
Exhibit C    Frequently Asked Questions              https://www.netgear.com/images/Products/Wireless/BusinessWireless/WAC740/NG-
                                                     WAC740-802_11-FAQ.pdf
Exhibit D    Downlink MIMO in IEEE 802.11ac-         https://ieeexplore.ieee.org/document/7416948
             based Infrastructure Networks
Exhibit E    Beamforming FAQs                        https://kb.netgear.com/23503/Beamforming-FAQs
Exhibit F    802.11ac Survival Guide                 https://learning.oreilly.com/library/view/80211ac-a-
                                                     survival/9781449357702/ch04.html#id246067
Exhibit G    Video - MU-MIMO v. Traditional Router   https://www.youtube.com/watch?v=AsOp6_R_q54
Exhibit H    What is MU-MIMO                         https://kb.netgear.com/31309/What-is-MU-MIMO-and-how-can-this-technology-be-useful-
                                                     in-my-network
Exhibit I    PHY+MAC channel sounding interval       https://ieeexplore.ieee.org/document/6328529
             analysis for IEEE 802.11ac MU-MIMO
Exhibit J    Why You'll Want MU-MIMO                 https://www.smallnetbuilder.com/wireless/wireless-features/32725-why-youll-want-mu-
                                                     mimo
Exhibit K    IEEE – 802.11ac 2013 amendment          https://ieeexplore.ieee.org/servlet/opac?punumber=7797533




                                                                     32
